Citation Nr: 1342906	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  13-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to the restoration of a 60 percent rating for coronary artery disease (CAD), to include the propriety of the reduction for the period from October 31, 2011 to May 31, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 31, 2012.


REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1952 to August 1957, and from September 1957 to January 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the rating for CAD from 60 percent to 10 percent, effective October 31, 2011.  The August 2011 rating decision also denied a TDIU.  

In a subsequent March 2013 rating decision, the RO granted a 100 percent disability rating for CAD beginning May 31, 2012.  As such, the issue on appeal is whether the restoration of a 60 percent rating for CAD from a 10 percent rating is warranted for the period from October 31, 2011 to May 31, 2012.  The question of whether the reduction from 60 percent was proper is an ancillary question to the issue of restoration of the 60 percent rating.  The issue of whether a TDIU is warranted will be considered for the period prior to May 31, 2012 (i.e., prior to the date of the 100 percent disability rating).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the disability rating for CAD from 60 percent to 10 percent effective October 31, 2011, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence. 

2.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the 60 percent rating to a 10 percent rating. 
3.  The Veteran's service-connected disabilities precluded all forms of substantially gainful employment for the period prior to May 31, 2012.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 60 percent rating for the CAD disability have been met for the period from October 31, 2011 to May 31, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.104 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met for the period prior to May 31, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal for restoration and propriety of a reduction for the service-connected CAD disability stems from a 38 C.F.R. § 3.105(e) reduction, and not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. 
§ 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for service-connected CAD disability.  Specifically, a March 2011 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the March 2011 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in an August 2011 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the August 2011 reduction rating decision provided that, 60 days following the decision, which the RO determined to be October 31, 2011, the reduction would take effect.

In view of the Board's favorable decision on the issue of restoration of the 60 percent rating for a service-connected CAD disability and a TDIU, further assistance is unnecessary to aid the Veteran in substantiating these issues.  The Board is restoring the 60 percent rating; therefore, the Board is granting in full the benefit sought on appeal (i.e., restoration of 60 percent rating from October 31, 2011 to May 31, 2012).  

Further, neither the Veteran nor his representative has maintained that a higher rating in excess of 60 percent is warranted for the period from October 31, 2011 to May 31, 2012; therefore, the restoration of the 60 percent rating from October 31, 2011 to May 31, 2012 is a full grant of benefits, and the Board will not address whether a rating in excess of 60 percent for the CAD disability is warranted from October 31, 2011 to May 31, 2012.  See Veteran's brief dated September 2013.

Rating Reduction Criteria

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the 60 percent rating for the service-connected CAD disability was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating. 

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the 60 to 10 percent reduction was proper in this case, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

Reduction/Restoration Analysis

The Veteran contends that the reduction of the CAD disability rating was improper, and that the 60 percent rating should be restored.  See Veteran's September 2013 appellate brief.  Specifically, the Veteran contends that the evidence of record from October 31, 2011 to May 31, 2012 demonstrated that he was to avoid overexertion in order to prevent symptoms of shortness of breath and chest pain due to the CAD disability.  The Veteran maintains that he is limited in physical and sedentary activities of daily living by symptoms related to severe CAD.

The CAD disability has been continuously rated under Diagnostic Code 7005 for arteriosclerotic heart disease (CAD).  Under this Code, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, when continuous medication is required.

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.

A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.

A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the evidence is in equipoise as to whether there was actual improvement of the CAD disability and in the Veteran's ability to function under the ordinary conditions of life and work from October 31, 2011 to May 31, 2012.  The reduction from a 60 percent rating to a 10 percent rating for service-connected CAD disability was based on a January 2011 VA medical examination report.  During the evaluation, the Veteran reported that as a result of his CAD disability, he experienced angina, shortness of breath, and dizziness.  According to the Veteran, symptoms had gradually increased over time, resulting in open heart surgery in August 2008.  Symptoms were reported as beginning again in 2010, which led to an angioplasty in August 2010.  

The January 2011 VA examiner did not conduct independent diagnostic testing of the Veteran's heart.  Instead, the VA adopted conclusions based on the diagnostic testing performed by the Veteran's private physician, Dr. B.C.S., in January 2011.  Based on Dr. B.C.S.'s findings, the January 2011 VA examiner noted that the EKG was within normal limits.  Stress test results included no overt evidence of reversible myocardial ischemia.  The METs level was 10.2 and the ejection fraction of the left ventricular systolic dysfunction was at 55 percent.  The VA examiner further noted that the functional impairment of the CAD disability was avoidance of overexertion to prevent symptoms of dyspnea and chest pain.  It was also noted that the Veteran was limited in physical and sedentary activities of daily living by symptoms of shortness of breath and chest pain due to the CAD disability.  

Although the January 2011 VA examiner used Dr. B.C.S.'s test results in evaluating the Veteran's CAD disability, the VA examiner omitted the portion of Dr. B.C.S.'s Bilateral Carotid Doppler study which revealed a 60 percent stenosis (i.e., a narrowing or constriction) of the right internal carotid artery and a 60 to 70 percent stenosis of the left internal carotid artery.  See January 2010 Doppler study from Dr. B.C.S.

Strictly construed, the MET level of 10.2 and left ventricular dysfunction with an ejection fraction of 55 percent does not meet the criteria for a 60 percent rating under Diagnostic Code 7005 (i.e., a 60 percent rating under Diagnostic Code 7005 requires a METs level of greater than 3, but not greater than 5, or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent).  That notwithstanding, the Board finds that the Veteran's left ventricular dysfunction ejection fraction was only five percent from the required 50 percent ejection fraction contemplated in the 60 percent rating under Diagnostic Code 7005.  

Further, as noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's MET level and left ventricular dysfunction ejection fraction has improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  The Board finds that this second prong in effectuating a proper reduction has not been demonstrated by the evidence of record from October 31, 2011 to May 31, 2012.  For example, the January 2011 VA examiner noted that the Veteran's functional impairment of the CAD disability was avoidance of overexertion to prevent symptoms of dyspnea and chest pain.  It was noted that the Veteran was limited in physical and sedentary activities of daily living by symptoms of shortness of breath and chest pain due to CAD and there was no evidence of reversible myocardial ischemia.  The January 2011 private treatment notes from Dr. B.C.S. also revealed a notation of "established severe coronary artery disease."  The Board finds that this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.

Moreover, the Veteran's CAD rating was increased to 100 percent, effective May 31, 2012.  See May 2013 VA examination report.  This post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  The 100 percent rating was based on the findings in the May 2013 VA examination report, which noted a MET level of one to three with an ejection fraction of 55 percent.  

Upon review of all the evidence of record, the Board finds it unlikely that the Veteran's CAD disability changed so drastically over the course of a seven month period (i.e., from 60 percent to 10 percent to 100 percent).  Instead, based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's CAD symptoms have remained relatively consistent throughout the appeal period and more nearly approximated a 60 percent disability rating under Diagnostic Code 7005 for the period from October 31, 2011 to May 31, 2012.

As noted above, the Veteran requested that the CAD disability be restored to 60 percent disabling continuously for the entire rating period prior to the grant of a 100 percent rating in May 2012.  See Veteran's September 2013 appellate brief.  In light of the Board's restoration of the 60 percent rating from October 31, 2011 to May 31, 2012, which is a full grant of the issue on appeal, there remains no question of law or fact for the Board to decide on the issue of restoration of rating for CAD. 

TDIU

A total disability ratings for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 
38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran is unemployable due to service-connected disabilities.  As a threshold matter, the Board notes that, prior to May 31, 2012 and pursuant to the decision herein, the Veteran was service-connected for the following disabilities: CAD, rated as 60 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and scar associated with CAD, rated as noncompensable.  As such, the Veteran met the schedular criteria for TDIU by having at least a single service-connected disability ratable at 60 percent or more prior to May 31, 2012.  38 C.F.R. § 4.16(a).

In the January 2011 VA examination report, the VA examiner noted that the Veteran was limited in physical and sedentary activities of daily living by symptoms of shortness of breath and chest pain due to CAD.  The January 2011 VA examiner also noted no evidence of reversible myocardial ischemia.  The Board finds that this evidence weighs in favor of a finding that the Veteran is unable to perform work that involves physical tasks.  

In a separate January 2011 VA audiological evaluation, the VA examiner stated that the Veteran's hearing loss and tinnitus would result in the Veteran having difficulty  hearing and understanding speech, especially in the presence of background noise.  The VA examiner noted that this would be true for both physical and sedentary work.  The Board finds that this is further evidence which weighs in favor of a finding that the Veteran is unable to perform both sedentary and physical work.  

Moreover, in the May 2013 VA examination report, used to support a 100 percent rating for CAD, the VA examiner opined that upon any exertion, the Veteran suffered from fatigue, dyspnea, angina, and dizziness, rendering him unable to be employed.  Although the May 31, 2013 VA examination report was conducted after the appeal period in question (i.e., October 31, 2011 to May 31, 2012), the Board finds that the Veteran's symptoms relating to his CAD disability upon physical exertion prior to May 31, 2012 (fatigue, shortness of breath, and chest pain) were similar to those found during the May 2013 VA examination report.  See January 2011 VA examination report (VA examiner further noted that the functional impairment of the CAD disability was avoidance of overexertion to prevent symptoms of dyspnea and chest pain).
  
The Board recognizes that a VA examination has not been provided which discusses all of the Veteran's service-connected disabilities and how they may relate to his employability; however, the Board finds that such an examination is not warranted as the evidence currently of record is sufficient to adjudicate the TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

For the reasons discussed above, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation as a result of all the service-connected disabilities.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met for the period prior to May 31, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Restoration of a 60 percent rating for service-connected CAD disability from October 31, 2011 to May 31, 2012 is granted.

A TDIU for the period prior to May 31, 2012 is granted.



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


